KING, Associate Judge,
dissenting:
Because I disagree with the majority’s conclusion that the trial court erred in finding neglect, pursuant to D.C.Code § 16-2301(9)(B) and (F) (1989 Repl. & 1996 Supp.), for each of the four children1 with respect to both the mother and father, I respectfully dissent.
D.C.Code § 16-2301(9)(B) defines the term “neglected child” as a child “who is without proper parental care or control, subsistence, education as required by law, or other care or control necessary for his or her physical, mental, or emotional health, and the deprivation is not due to the lack of financial means of his or her parent, guardian, or other custodian” (emphasis added). D.C.Code § 16-2301(9)(F) defines the term “neglected child” as a child “who has received negligent treatment or maltreatment from his or her parent, guardian, or other custodian.” Finally, D.C.Code § 16-2301(24) (1989 Repl.) defines the term “negligent treatment” or “maltreatment” as the “failure to provide adequate food, clothing, shelter, or medical care, which includes medical neglect, and the deprivation is not due to the lack of financial means of his or her parent, guardian, or other custodian” (emphasis added). It is these provisions that served as the basis for the trial court’s finding of neglect with the italicized language being the main point of contention in this appeal. I disagree with the majority’s conclusion that the trial judge erred in finding that the government established, by a preponderance of evidence, that the condition of the children was “not due to the lack of financial means” of the parents.
In In re A.S., 643 A.2d 345 (D.C.1994), we recently reiterated the standard of review *792applicable here. First, we noted that in a case tried by a judge we will not disturb the judgment except for errors of law, “unless it is plainly wrong or without evidence to support it.” Id. at 347 (internal quotations and citations omitted); see also D.C.Code § 17-305(a) (1989 Repl.). Moreover, in a neglect proceeding, “the government is required to prove its case by a preponderance of the evidence ... [and][w]hen ... a claim of evi-dentiary insufficiency [is raised on appeal], we are bound to view the evidence in the light most favorable to the government, drawing no distinction between direct and circumstantial evidence.” AS., supra, 643 A.2d at 347. In my view, the majority has ignored these standards by making its own findings of fact based on its interpretation of the evidence.
At the evidentiary hearing the court heard from two witnesses presented by the government, a police officer and a social worker. Neither the father nor the mother testified. The trial judge made the following findings of fact:
1. After hearing the testimony, the Court credits the testimony of the two government witnesses. Based upon this persuasive testimony, this Court finds that the children were residing in deplorable living conditions, which were not the function or product of the parents’ lack of financial means.
2. Officer Mathis testified that the grandparent’s home was in a deplorable condition. Upon entering the house, he noticed a powerful stench which burned his nose with every breath. This odor emanated around the entire house. He observed piles of clothes and trash strewn about the home. The rug was filthy. There were holes in the floor and ceiling, and there were electrical wires hanging from the ceiling and walls. The officer stated that the entire kitchen was cluttered with trash, and there was the sound of mice in the comer.
3. Officer Mathis further testified that the children were unkempt. The children were not washed and one child’s hair was completely matted. Both children were wearing clothes that had the appearance of not being washed for over a period of time. Their bodies emitted a foul odor. The children’s room was filled with trash and scattered clothing. There was also one double[-]sized mattress on which all of the children slept.
4. Officer Mathis proceeded to visit the home of the parents. This house was found to be in the same deplorable condition as the grandmother’s house. Two of the children found in this house suffered from skin rashes, which are consistent with dirt irritation. Furthermore, all of the children were hungry. Upon inspection of the kitchen, Officer Mathis noted only one item in the freezer and one half-gallon of sour milk in the refrigerator.
5. The Court heard the testimony of Joan Mallory, Department of Human Services Social Worker, who accompanied Officer Mathis into the grandparent’s home. Ms. Mallory also had the opportunity to observe the clothing and hygiene of the children. She too stated that each child emitted a strong foul odor. The children slept on a single mattress, which smelled of urine and had no sheets.
Upon examination of the home, she observed spoiled food, dirty utensils and stagnant water in the tub. She further stated that the carpeting and floor were so dirty that it was difficult to distinguish one from the other. The house was in a complete unsanitary condition.
6. The Court also concludes that the condition of the children and the home in which they were living was not caused by parents’ lack of financial means. The evidence demonstrated that the family received Social Security Income benefits. The fact that the children were not malnourished further indicated that sufficient food was provided to the children. Whether the family lived in substandard housing is of no significance because it is not the cause of the aforementioned deplorable conditions. The cost of cleaning the home, washing the children, and bathing a child is minimal. Therefore, the filthy conditions of the children and the home were the result of neglect, rather than lack of financial means.
*793I submit that these findings of fact are supported by the record and this court has no basis for concluding otherwise.
The majority faults the social worker, and inferentially, the trial judge for focusing on conditions on a particular day, i.e., the day that Officer Mathis took the children into protective custody, rather than examining the circumstances “beyond ... the most recent episode.” See AS., swpra, 643 A.2d at 347. The majority seems to be saying that neglect was not established because it was only shown that the children and their homes were filthy on a single day in their fives. Setting aside the point that no such argument was ever made to the trial judge, it would not be unreasonable to infer, as the trial judge undoubtedly could and did, that the conditions described had existed for some time before the day they were observed. For example, the social worker testified that the children’s clothes were so filthy that they had to be thrown away, and the trial court found that the clothing of at least two of the children “had the appearance of not being washed over a period of time.” The social worker also testified that the odor given off by the children was so overwhelming that she had to air-out the office where the children had been taken. Finally, there was testimony that trash was strewn around the homes, the stove and utensils in one of the kitchens were “very very dirty,” and both homes emitted a foul odor. This evidence strongly suggests that the condition of the children and the homes was a problem of long standing.
Moreover, the finding on financial ability is supportable based on the testimony regarding the mother’s access to the proceeds of a Social Security Income (“SSI”) benefits check. The majority places reliance on testimony that the proceeds of the cheek went to the mother’s father who “gave [the mother] a certain amount of money to [take] care of herself,” thus implying that the mother only received that portion of the proceeds that her father chose to give her. Ante at 791 note 9. There was also testimony, however, that the beneficiary of the SSI check was the mother, and that her father was the designated payee on her behalf and the proceeds were “solely for her.”2 From this testimony the trial court could conclude that all of the funds from the SSI check went to the mother, a conclusion bolstered by the mother’s attorney who, during the course of her argument seeking dismissal of the petition, stated that “the income of that family is the Social Security Income check which is designated for the use of the mother alone,” and the absence of any evidence (neither parent testified) that the proceeds of that check were insufficient to allow the parents to purchase minimal cleaning supplies. Indeed the evidence that the children’s rooms were filled with trash and their clothing strewn about, problems that could be corrected without any financial cost, supports a conclusion that the condition of the children and their homes were the product of the parents’ long-term failure to provide even minimal care for their children rather than from the lack of financial means to correct it. Therefore, because the findings of the trial court are supported by the record, I would affirm its ruling that the government had met its burden of proof in establishing neglect.
The parents also challenge the action of the trial court in placing the children in the custody of the Department of Human Services (“DHS”).3 We do not need to reach that issue because, having reversed the finding of neglect, the majority has no other course than to remand to the trial court with directions to “dismiss the petition and order the [children] released from any detention or shelter care or other restrictions previously *794ordered.” D.C.Code § 16-2317(b)(2) (1989 RepL). Thus, the question of whether the disposition ordered by the trial judge is supportable has been rendered moot by the majority’s reversal of the finding of neglect.
I take no position with respect to the majority’s decision to stay the mandate. In light of the majority’s opinion that neglect was not established, it is not clear to me exactly what action the trial court can take. I note, however, that on this record it is safe to say that the children’s future can only be described as precarious. For example, at the disposition hearing on October 26, 1993, the trial judge had before him a disposition report that stated that the “mother is unable to discharge her parental responsibilities to and for the children. The father is unable to discharge his responsibilities to and for the children because of a physical incapacity [and] drug use....” At the time of the hearing, the two daughters were placed with their paternal aunt and the two sons were in St. Ann’s home. The father had no objection to the continued placement of the two girls with the aunt, but sought reunification with the two boys. Counsel for the mother represented that the mother “thought” she was capable of caring for two of the children. The trial judge committed all of the children to the custody of DHS, ordering that the two girls remain with the aunt and the two boys be placed in foster care.4 Because the majority has reversed the finding of neglect, however, those commitments must be set aside.

. The children, two girls and two boys, were bom on May 3, 1984, February 8, 1988, April 16, 1989, and July 31, 1990.


. Whether such an arrangement formally existed cannot be determined from this record; however, the disposition report indicates that the mother was "unable to discharge her parental responsibilities ... because of mental incapacity." Whether the mother's mental condition was such that it was necessary to designate someone to receive the benefits check on her behalf also cannot be determined from this record.


. The record in this case consists of the transcripts of the fact-finding and the disposition hearings, the order of the trial court finding that neglect had been proven, the disposition report, some procedural motions and orders, and little else. In my view the record is not sufficiently extensive to allow us to conclude, as the majority does, that DHS did not adequately discharge its responsibilities to this family.


. A home study was also ordered, and the matter was continued for further proceedings, apparently to determine whether the parents’ home was suitable for a return of some of the children. The record does not reveal what, if any, further actions were taken with respect to their placement.